     USDC IN/ND case 3:19-cv-00266 document 1 filed 04/03/19 page 1 of 6


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )   Case No. 3:19cv266
              V.                             )
                                             )
SHAUN E. HAYES,                              )
BILLIE JOE HAYES,                            )
SCS CREDIT CORP.,                            )
FAMILY FOOT CARE CLINIC d/b/a                )
KATHLEEN TOEPP NEUHOFF, DPM,                 )
LLC, FEDERAL HOME LOAN BANK OF               )
INDIANAPOLIS through Markle Bank,            )
                                             )
                   Defendants.               )



                                 COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.   On or about October 20, 2009, Defendant Shaun E. Hayes
     USDC IN/ND case 3:19-cv-00266 document 1 filed 04/03/19 page 2 of 6


executed and delivered to Plaintiff a promissory note in the amount of

$132,044.00. A copy of said note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note Defendant Shaun E.

Hayes executed and delivered to Plaintiff a mortgage on the following

described real estate in Saint Joseph County, to wit:

      Lot Numbered Forty-two (42) as shown on the recorded Plat of
      Tamarak Knolls, Section Three, recorded September 7, 2007 as
      Document Number 0735978, in the Office of the Recorder of St. Joseph
      County, Indiana.

      Commonly known as: 205 Pepper Ridge Drive South
                     North Liberty, IN 46554

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Saint Joseph

County, Indiana, on October 23, 2009, as Instrument t No. 0935343, a copy of

which is attached hereto as “Exhibit 2.”

      4.    As a part of this transaction, Defendant Shaun E. Hayes

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 3.@ By this agreement, the United

States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the credited interest becomes due as

an in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $00.00.
                                       2
     USDC IN/ND case 3:19-cv-00266 document 1 filed 04/03/19 page 3 of 6


      5.    Plaintiff is the holder of the promissory note, mortgage and

Subsidy Agreement.

      6.   Defendant Shaun E. Hayes is in default in repayment of the

obligations due to Plaintiff under the terms of the promissory note.

      7.    Defendant Shaun E. Hayes owes Plaintiff, pursuant to the note

and mortgage, the sum of $175,207.91 consisting of $145,558.84 in principal

and $29,649.07 in accrued interest as of March 5, 2019, with interest

thereafter at the rate of $18.2024 per day to the date of judgment, plus

interest credit under the Subsidy Agreement in the sum of $00.00. In

addition, the government may incur additional costs and expenses associated

with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgage.

                               COUNT TWO
                               (Foreclosure)

      8.    Plaintiff restates and incorporates by reference allegations 1

through 7 as though fully stated herein.

      9. Defendant Federal Home Loan Bank of Indianapolis through

Markle Bank is made a defendant to answer as to its interest in the real

estate by virtue of a mortgage in the amount of $5,000.00, from Shaun Hayes,

dated October 20, 2009, and recorded October 23, 2009, as Instrument No.


                                       3
     USDC IN/ND case 3:19-cv-00266 document 1 filed 04/03/19 page 4 of 6


0935344, in the Office of the Recorder of Saint Joseph County.

      10.      Defendant SCS Credit Corp. is made a defendant to answer as to

its interest in the real estate by virtue of a Judgment in Cause No. 71D01-

1402-SC-001640, in the Saint Joseph County Superior Court.

      11.       Defendant Family Foot Care Clinic d/b/a Kathleen Toepp

Neuhoff, DPM, LLC is made a defendant to answer as to its interest in the

real estate by virtue of a Judgment in Cause No. 71D03-1410-SC-009223, in

the Saint Joseph County Superior Court.

      12.      Terms and Provisions of Property Settlement Agreement entitles

“In RE: The Marriage of Shaun E. Hayes and Billie Jo Hayes”, filed in Cause

No. 71D07-1602-DR-000147. Billie Jo Hayes is included as a party defendant.

      13.      The mortgage of Plaintiff is prior and paramount to the interest

of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the

            amount of $175,207.91, together with interest accruing after March

            4, 2019, to date of judgment at the rate of $18.2024 per day, plus any

            such further costs and expenses as may be incurred to the date of

            sale of the property and in personam against Defendant Shaun E.

            Hayes, in the amount of $175,207.91 (the in rem judgment minus
                                         4
USDC IN/ND case 3:19-cv-00266 document 1 filed 04/03/19 page 5 of 6


     the differed interest or subsidy recapture in the amount of $00.00),

     and all other costs herein;

B. Enter an order declaring Plaintiff’s mortgage to be prior and

     paramount to the interests of all other parties and determining the

     amount and priorities of the interests of all parties to the real estate;

     and an order foreclosing the equity of redemption of defendants in

     the real estate;

C. Enter an order directing the sale of the property by the U.S.

     Marshall and application of the proceeds first to the costs of sale,

     second to payment of the judgment of Plaintiff, with any then-

     remaining proceeds paid to the Clerk of the Court to be disposed of

     as the Court shall direct;

D.    Issue a Writ of Assistance upon proper Praecipe if the purchaser of

      the real estate be denied possession; and

E.     Award such other and further relief as is just and proper in the

       premises.




                                    5
USDC IN/ND case 3:19-cv-00266 document 1 filed 04/03/19 page 6 of 6




                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
11/12/2009 09:19
         USDC  IN/ND2193248317              LAPORTE
                     case 3:19-cv-00266 document         USDA 04/03/19 page 1 ofPAGE
                                                  1-1CO filed                    3                                                                                       09/35




.· Farm RD 11140-16                                                                                                                            Fonn App roll8d
  (Rov. 7·05)                                                                                                                                  0MB No. 0575-0172
                                                         UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                  RURAL HOUSING SERVICE

                                                                         PROMISSORY NOTE
   Type of Loan SECTION 502                                                                                                                   SATISFIED
                        -----------                                                                                      T h i s _ day of                         ,20 _ _
    Loan No.                                                                                                             United States of America
                                                                                                                         By: _ _ _ _ _ _ _ _ _ _ __
                                                                                                                         Title; ___________~ - -
   Date:             10/20                  20 _0"'--9_ _
                                                                                                                         USOA, Rural Housing Services
   20S Pepper ltidS@ Drive South
                                                                             (Proporty AddN1$$)
    North Lib(;!rty                                                        , St Joseph                              IN
                          (CIty or Town)                                                  (County)
                                                                                                                    ---=---,-----
                                                                                                                       (StalB)
  BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
  States of America, acting through the Rural Housing Service (and its successors) ("Gcvemment'~ $ 132, ou,oo
  (this amount is called "principal"), plus interest.
  INTEREST. Interest will be charged on the unpaid prlnclpal until the full amount of the principal has been paid. I will pay
  interest at a yearly rate of    4. 6250     %. The interest rate required by this section is the rate I will pay both before
  and after any default described below.
   PAYMENTS. I agree to pay principal and Interest using one of two alternatives indicated below:

       I. Principal and Interest paymE1nts shall be temporarily deferred. The Interest accrued to                     , _ __
   shall be added to the principal. The new principal and later accrued lnterest shall be payable In 396 regular amortized
   installment$ on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
   here:$                         , and the amount of s1.1ch regular installments In the box below when such amounts have been
   determined. I agree to pay principal and interest in installments as indicated in the box below.

     II. Payments shall not be deferred. f agree to pay principal and interest in                                  __3_g_!j__ installments as indicated In
  the box below.
   I will pay principal and interest by making a payment every month.
   I will make my monthly payment on the 20th day ofeach month beginning on                             November 20          ~and
   continuing for -1.2L months. I will make these payments every month until I have paid all of the principal and interest
   and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
   before principal. If on October 2.0 , 2042 , I still owe amounts under this note, I will pay those amounts in full on
   that date, which is called the "maturrty date."
                                                     $ _ _ _ _ _ _• I will make my monthly payment at t-h .. ~~"'t- -"¥~ ...
   My monthly payment will be$_.6....s....o'"'",..,_7...                                                                        !<I                    A


   noted on my billing statement                                                                    or a different place if required by the Government.


  PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance is requested for an authorized purpose. Interest shell
  accrue on the amount of each advance beginning on the date of the adVl!lnce as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

   HOUSING ACT OF 1949. This promissory note is made pursuant to title Vof the Housing Act of 1949. It is for the type
  of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the e1<press provisions of this note.

Accmding to the PapetWotk R.cductian Act of l 99S, 110 persons m n,qund to rc!lpOlld ta a cnlloetlon of infomiatian unless it displays a v111id 0MB QOD!?OI
number. TIie valid 0MB control nmnbcr for tllls illfomwia:i ~lltSt;tion jg OS75-0172. The dme re~iml to complete thi! mformad~ ettllcl:tion is emmated to
avmasc JS mimltcs pc:r 11:sponsc, including the time for micwing instructions, seuclrinJJ; existing dam !IVIIIllC9, gathcril!g ud mninlfflI!ing the data needed, 1111d
complethig IIJld reviewing the collccticm of lnfnt'll'llllion.




                                                                               EXHIBIT 1
                                            LAPORTE CO USDA                   PAGE                                               10/35
11/12/2009
         USDC  IN/ND2193248317
           09:19     case 3:19-cv-00266 document  1-1 filed 04/03/19 page 2 of 3


                                                                                                     Aeeount

  LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of_il_days
  after the date it is due, I will pay a late charge. The amount of the charge will be       4        percent of my overdue
  payment of principal and interest. I wHI pay this charge promptly, but only once for eaeh late payment.

  BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal et any time before they are due.
  A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government In
  writing that I am making a prepayment.

  I may make a full prepayment or partial prepayment without paying any prepayment eharge. The Govemment will use
  all of my prepayments to reduce the amount of principal that I owe under this Note. If I make e partial prepayment, there
  will be no changes in the due date or in the amount of my monthly payment ,.inless the Government agrees in writing to
  those changes. Prepayments will be applied to my loan in acoordance with the Govemment's regulations and
  accounting procedures in effect on the date or receipt of the payment.
  ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
  consent. If the Government assigns the note I will make my payments lo the assignee of the note and in such ease
  the term "Government'' will mean the assignee.

  CREDIT ELSEWHERE CERTIFICATION. I certrfy to the Government that I am unable to obtain sufficient credit
  from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

  USE CERTIFICATION. r certify to the Government that the funds I am borrowing from the Government will only be
  used for purposes authorized by the Government.

  LEASE OR SALE OF PROPERTY. lf the property consb'ucted, improved, purchased, or refinanced with this loan Is (1)
  leased or rented with an option lo purchase, (2) leased or rented without option to purchase for 3 years or longar, or (3)
  is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
  remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
  the entire loan.

  REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
  information the Government requests about my financial situation. If the Government determines that I can get a Joan
  from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
  for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
  pay this note in full. This requirement does not apply to any cosigner who signed thi$ note pursuant to section 502 of the
  Housing Act of 1949 to compensate for my lack of repayment abllity.
  SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
  payment assistance under the Government's regulations.

  CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
  Certifleation" and ''Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
  nonprogram loan pursuant to section 502 of the Housing Act of 1949.

  OEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
  default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain data,
  the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
  any late charges. Interest will continua to accrue on past due principal and interest. Even if, at a time when I am in
  default, the Government does not require me to pay immediately as described in the preceding sentence, the Govemment
  will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
  full as desa'lbad above, the Government will have the right to be paid back by me for all of its costs and expenses in
  enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
  reasonable attorney's fees.




                                                                2




                                                         EXHIBIT 1
11/12/2009       09:19
               USDC  IN/ND2193248317              LAPORTE
                           case 3:19-cv-00266 document 1-1CO filed
                                                              USDA 04/03/19 page 3 ofPAGE
                                                                                      3   11/35



                                                                                                            Account#

 NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
 given by delivering it or by malling it by first class mall to me at the property address listed above or al a different address if
 I give the Government a notice of my different address. Any notice that must be given to the Govemment will be given by
 mailingitbyflrstdassmailtotheGovemrnentat USDA Rural Housing Service, c/o Customer Service Branch
   Post Offic,: Box fifi8S9. St. r..~uis, MO 63166                         ,oratadifferentaddressiflamglvenanoticeofthat
 different address.

 OBLIGATIONS OF PERSONS UNDER THIS NOTE. lf more than one person signs this note, each person Is fully and
 personally ob1igeted to keep all of the promises made in this note, including the promise to pay the full amount owed.
 Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
 may enforce its rights under this note against each person individually or against all of us together. This means that any
 one of us may be required to pay all of the amounts owed under this note. The term "Borrower'' shall refer to each
 person signing this note.

 WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
 dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
 dishonor'' means the right to require the Govemment to give notice to other persons that amounts due have not been pald.

 WARNING: Failvre to fully disclose accurate and truthful financlal lnfonnation in eonnection with my loan
 appllcatlon may result in the tannination of program a88istance currently being received, and the denial of
 f~federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


    ~Ma
           ·
                           t: 14"~:;o'!
                      Borrower S h a u ~ a                                          Borrower
                                                                                                                  S..\



 - - - - - - - - - - - - - - $(al                                        - - - - - - - - - - - - - - - Seal
                      Borrower                                                      BorrOWtlf




I         AMOUNT
                          :           DATE
                                                         RECORD OF ADVANCES
                                                                AMOUNT       DATE                .!.UQUNT              DATE
                                                                                                                                 ]
 (IH:l32 044.00               , r,_..,l'l_,:l'lo"l'l      n'n s:                       '1S' <c
 (2U                                                      (9\ s:                      1(16' <c
 (3\l                                                    (10 lt                       lq7, <t
 14\ !t                                                I fll\!I:                      lrHnl
 <Sl !t                                                IIt"'  'I:                     1,191 t
 tl'iH:                                                I '13) S                        (20) t
 (7) S                                                 {14) S                          (21) $

I                                                                                    TOTAL         S 132,044.00                   I




                                                                         3




                                                                     EXHIBIT 1
           USDC IN/ND case 3:19-cv-00266 document 1-2 filed 04/03/19 page 1 of 7
                                                  (                                                                   (
                                                                                                                                        0'935343

               HOLD FOR: MERIDIAN TITLE.CORP.                                                                                 RECORDED AS PRESENTED ON
                                                                                                                                    10/23/2009              l0t42c30AH
                                                                                                                                    PHILLIP G. DOTSON
                                                                                                                                    ST • .JOSBPH COUNTY
                                                                                                                                            RECORDBR
                                                                                                                                     RBC FEB:               '$26.00
                                                                                                                                     PA6ES1   7




                                                      [Space Above This Line For Re~ording Data)
    Fann RD 3550-14 IN                                                                                                      Fonn Approved
    (Rev, 09-05)                                                                                                            OMBNo. 0575-0172
                                                         United States Department of Agriculture
                                                                 Rural Housing Service
                                                               MORTGAGE FOR INDIANA
    THIS MORTGAGE ("Security Instrument") is made on October 20th, 2 0 0 <;                     . [Date]
    The m<;>rtgagor is Shaun E. Hayes
                                              ·                                                             ("Borrower").
    This Security Instrument is given to the United States of America acting throu~h the Rural Housing Service or successor
    agency, United States Department of Agriculture ("Lender"), whose address 1s Rural Housing Service, c/o Centralized
    Servicing Center, United States Department of Agriculture, P .o. Box 66889, St. Louis, Missouri 63166.
    Borrower ls indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
    called "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full
    debt, if not paid earlier, due and payable on the maturity date:
    Qate of Instrument                                          Principal Amount                                 Mnturjty Pate
     10/20/2009                                                 $132;044.00                                   10/20/2042.


    This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with int<Jrcst, and all
    renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under
    paragraph 7 to protect the property covered by this Security Instrument; (c) the perfonnance of Borrower's covenants and
    agreements under this Security Instrument and the Note, and (d) tho recapture of any payment assistance and subsidy which
    may be granted to the Borrower by the Lender pursuant to 42 U.S.C. § 1472(g) or 1490(a). For this purpose, Borrower does
    hereby mortgage, grant and convey to Lender the following described property located in
    County , Indiana:

                                                      [See attached Exhibit A for Legal Description)

    which has the address of                205 Pepper Ridge Drive sr..1.~t:Nolf'thtLiber.tI,stt!Jana                                                 46554
                                       [Street]                                                                  [City]                        ~      [ZIP]
    ("Property Address");


    Accor, Ing lo 1, ,e Poperwor     e ucllon Acl          , no p•rsons Qre require lo respo,t to a co ~ctlon o In ormollon 1111 es.r it dlsp n)•S a •a I
    control number. 71te valid OAIB control number for //,I$ hifor,nat/011 cofl,rc/1011 ls 0:S7J,0172.     n,,  time req11/red to comp/el• this 11,formal/oll collt1c·
    1ton Is 1s1/ma1ed 10 01•erag, l:s mlml/e$ per rcspo11se. lllcludlng the llrnefor revlell'illJl /n.,1ruct/a11, searching ex/sl/11g data sources, gatheri11g a11d
    mai11lalnld da1a·11eeded. 011d complelfllg 011</ re,•leu·lng_ 1//e coll•ctlon of l'lformal/UII.
    Initials             __                                                                                                                          Page I of 6




1                   ---- ---·---- · - - - -                                                                                         - ----···-··---------.----=---




         0935343




                                                                           EXHIBIT 2
     USDC IN/ND case 3:19-cv-00266 document 1-2 filed 04/03/19 page 2 of 7
                      (                              (


    TOGETHER WITH all the improvements now or hereafter erected on the propeny, and all easements, appurten11nces,
and fixtures which now or hereafter are a part of the property. All replacements and additions shall also be covered by this
Security lnstroment. All of the foregoing Is referred to In this Security Instrument as the "Property."
    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has lhe right to grant
and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants
and will defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.
     THIS SECURJTY INSTRUMENT combines uniform covenants for national use end non.uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.
      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     1. Payment of Principal and Interei;t; Prepayment and Late Charges. Borrower shall promptly pay when due the
principal of and interest on the debt evidenced by the Note and any prepayment and late charges due. under the Note.
     2. Funds for Taxes 11nd Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
Lender on the day monthly payments are due under the Note, until the Note is paid In full, a sum ("Funds") for: (a) yearly
taxes lllld assessments which may attain priority over this Security Instrument as a lien on the Property; (b) yearly leasehold
payments or ground rents on the Property, if any; (c) yearly hazard or property insurance premiums; and (d) yearly flood
insurance premiums, if any. These items arc called "Escrow Items." Lender may, at any time, collect and hold Funds In an
amount not to exceed the maximum amount a lender for a federally related mortgage loan may require for Borrower's
escrow account under the federal Real Estate Settlement Procedures Act of l 974 llS amended from time to time, 12 U.S.C.
§ 2601 et seq. ("RESPA"), unless another law or federal regulation that applies to the Funds sets a lesser amount. lfso,
Lender may, at any time, <.:ollect and hold Funds In an amount not to exceed the lesser amount. Lender may estimate the
amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or
otherwise in accordance with applicable law.
     11\e Funds shall be held by a federal agency (including Lender) 'or in an institution whose deposits are insured by a
federal agency, instrumentality, or entity. Lender shall apply tho Funds to pay the Escrow !toms. Lender may not charge
Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying Ibo Escrow !terns,
unless Lender pays Borrower Interest on the Funds and applicable law pem1its Lender to make such a charge. However,
Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service used by Lender
in connection with this loan, unless applicable h1w provides otherwise. Unless an agreement is made or applicable law
requires interest to be paid, Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower
and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without
charge, an annual accounting of the Funds, showing credits and debJts to the Funds and the purpose for which each debit to
the Funds was made. The Funds are pledged as additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts pcmiitted to be held by applicable law, Lender shall account to
 Borrower for the excess f\mds in accordance with the requirements of applicable law. If the amount of the Funds held by
 Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in
 such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower shall make up the
deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of ail sums secured by this Seeurlty Instrument, Lender shall promptly refund to Borrower any
 Funda held by Lender. If Lender shall acquire 9r sell the Property after acceleration under paragraph 22, Lender, prior to
the acquisition or sale of the Property, shall apply any Punds held by Lender at the time of acquisition or sale as a credit
agah1st the sums secured by this Security Instrument.
      3, Application or Payments. Unless applicable law or Lender's regulations provide otherwise, all payments received
 by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for the preservation
 or protection of tl\e Property or enforcement of this lien; (2) to accrued Interest due under the Note; (3) to principal due
 under the Nole; (4) to amounts required for the escrow items under paragraph 2; (S) to late cltargcs and other fees and
 charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
 Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any. Borrower
shall pay these obligations m the manner provided In paragr11ph 2, or If not paid in that manner, Borrower shall pay them on
 time directly to the person owed payment Borrower shall promptly furnish to Lender all notices of amounts to be paid under
this paragraph. If Borrower makes these payments directly, Borrower shall promptly furnish to Lender receipts evidencing
the paymenls.
      Borrower shall promptly discharge any lien which has priority over this Security lnstrnment unless Lender has agreed
 In writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien In a manner
acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings
 which In the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from the holder of the lien an
agreement satisfactory 10 Lender subordinatin~ the lien to this Security Instrument. If Lender determines that any part of
 the Property Is subject to a lien which may attam priority over this Security Instrument, Lender may give BorTower a notice
 identifying the lien. Borrower shall satisfy the lien or take one or more of the actions set forth above within ten (IO) days

Initials   t1/-                                                                                                  Pagc2 of6




   0936343




                                                      EXHIBIT 2
     USDC IN/ND case 3:19-cv-00266 document 1-2 filed 04/03/19 page 3 of 7
                                   (                                                     (

of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lenderl and pay or rehnburse Lender for Lender's fees, costs, and expenses In connection with any full or partial release or
subord nation of this Instrument or any other transaction affecting the property.            .
      5. Hazard or Property Insurance. Borrower shall keep the Improvements now existing or hereafter erected on the
Property Insured against loss by flre, hazards Included within the term "extended coverage" and any other hazards, Includ-
ing floods or floodlng, for which Lender requires insurance. This insurance shall be maintained in the amounts and for the
periods that Lender requires. TI1e Insurer providing the insurance shall bo chosen by Borrower subject to Lender's Bf·
proval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender s
option Lender may obtain coverage to protect Lender's rights In the Property J>ursuant to paragraph 7.
      All Insurance policies and renewals shall be in a form acceptable to Leni:ler and shall Include a standard mort,agee
clause. Lender shall have ~e rlghJ to hold the policies and renewals. If Lender requires, Borrower shall promptly give to
Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt notice to the
insurance carrier and Lender. Lender may make proof of loss If not made promptly by Borrower.
      Unless Lender and Borrower otherwise agree in writh1g, insurance proceeds shall be applied to restoration or repair of
the Property damaged, If the restoration or repair is economically feasible and Lender's security is not lessened. If the
restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then duo, with any excess paid to Borrower. If
Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the insurance carrier
has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may. use the proceeds to repair or
rlllitore the Property or to pay sums secured by this Security Instrument, whether or not then due. The thirty (30) day period
will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
postpone the due date of the monthly payments referred to in paragraphs l and 2 or change the amount of the payments, If
after acceleration the Property is acquired by Lender, Borrower's right to apy insurance policies and proceeds resulting
from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums secured by this Security
Instrument immediately prior to tho acquisition.
       6, Preservation, Malntenaoc!e1 and Protection of the Property; Borrower's Loan Applfcatlo1t; Leaseholds. Bor-
rower shall not destroy, dama_ge or impair the Property, allow the Property to deteriorate, or commit waste on the Property.
Borrower shall maintain the improvements in good repair and make repairs required by Lender. Borrower shall comply
with all laws, ordinances, and regulations affecting the Property. Borrower shall be in default if any forfeiture action or
proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the
Property or otherwise materially impair the lien created by this Security Jnstnunent or Lender's security interest. Borrower
may cure such a default by causing.tho action or proceeding to be dismissed with a ruling that, In Leudcr's good faith
determination, precludes forfeiture of tho Borrower's lnton>st in the Property or other material Impairment of the lien
created by this Security Instrument or Lender's security Interest. Borrower shall also be In default if Borrower, during the
 loan application process, gave materially false or Inaccurate infoonation or statements to Lender (or failed to provide
Lender with any material information) ln connection with the loilll evidenced by the Note. lfthis Security Instrument is on
a leasehold, Borrower shall comply with all the provisio11s ofth~, lease .. lf Borrower acquires fee title to the Property, the
 leasehold and the fee title shall not merge unless Lender agrees to the merger in writhtg.
       7. Protection of Lender's Rights in the Property. If Borrower falls to perform the covenants and agreements
 contait_ied in this Security Instrument, or there Is a legal proceeding that m11y si~_lificantly affect Lender's rights in the
 Property (such as a proceeding In bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations),
 then Lendor may do and pay for whatever Is necessary to protect the value of the Property and Lender's rights in the
 Property. Lender's actions may include paylngany sums secured by a lien which has priority over this Security Instrument,
 appearing in court, paying reasonable attorneys' fees and entering on the Property to make repairs. Although Lender may
 talce action under this paragraph 7, Lender is not required to do so.
       Any amounts disbursed by Lender under this paragraph 7 sltall become additional debt of Borrower secured by this
 Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear Interest from
 the date of disbursement at the Note rate and ,hall be payable, with Interest, upon notice from Lender to Borrower request-
 ing payment.
       8. Refinancing. !fat any_ time it shall appear to Lender that Borrower may be able to obtain a loan from a responsible
 cooperative or private credit source, at reasonable rates and tenns for loans for similar purposes, Borrower will, upon the
 Lender's request, apply for and accept such loan in sufficient amount to pay the note and any indebted!)ess secured hereby
 in full.                                                                        .
       9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
 give Borrower notice at the time of or prior to an Inspection specifying reasonable cause for the inspection.
       10, Condemnation. The proceeds of any award or claim for damages, direct or consequential, rn connection with any
 condemnation or other taking of any part of the Property, or for conveyance In lieu of condemnation, are hereby assigned
 and shall be paid to Lender. In the event. ofa total talclng of the Property, the proceeds shall bo applied to the sums secured
 by this Security Instrument, whether or not then due, with any excess paid to Borrower. In the event ofa partial talcing of
 the Property In which tho fair market value of the Property immediately before the taking is equal to or greater than the
 amount of'the sums secured by this Security Instrument immediately before the taking, unless Borrower and Lender other-
 wise agree in writing, the sums aecured by this Security Instrument shall be reduced by the amount of the proceeds multi-
 plied by the following fraction: (a) the total amount of the sums secured immediately before the taking, divided by (b) the
            -All                                                                                                   Page 3 of 6
Initials   tf1J-



                                       - - - - - - · - - - · - · ---·-   ··-·----··------------·-··-·------------




    0935343




                                                      EXHIBIT 2
   USDC IN/ND case 3:19-cv-00266 document 1-2 filed 04/03/19 page 4 of 7
                                    (                                                       (

fair market value of the Property immediately before t11e taking. Any balance shall be paid to Borrower. In the event ofa
partial taking of the Property in which the fair market value of the Property Immediately before the taking Is less than the
amount of the sums secured hereby immediately before the taking, unless Borrower and Lender otherwise a~ree in writing
or unless applicable law otherwise provides, the proceeds shall be applied to the sums secured by this Secunty Instrument
whether or not the sums arc then due.
       Jfthe Property ls abandoned by Borrower, or If, after notice by Lender to Borrower that the condcmnor offers to make
an award or settle a claim for damages, Borrower fails to respond-to Lender within thirty (30) days after the date the notice
is given, Lender. ls authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property
or to the sums secured by this Security Instrument, whether or not then due. Unless Lender and Borrower otherwise agree
in writing, any application of proc!)e(ls to principal shall not extend or postpone the due date of the monthly payments
referred to In paragraphs l and 2 or change the amount of such payments.
       1 J. Borrower Not Released; Forbearance By Lender Not a \Valver. Extension of the time for payment or modifi-
cation of amortization of the sums secured by this Securi~ Instrument granted by Lender to Borrower and any successor in
interest of Borrower shall not operate to release the liablbty of tho original Borrower or Borrower's successors in interest.
Lender shall not be required to commence proceedings against any successor in interest or refuse to extend time for pay-
ment or othenvise modify amortization of the sums secured by this Security Instrument by reason of any demand made by
the original Borrower or Borrower's successors in.interest Any forbearance by Lende'r in exercising any right or remedy
shall not be a waiver of or preclude the exorcise of any right or remedy.
       12, Successors and Assigns Bound; Joint and Several Lhtblllty; Co-signers. The covemmts and agreements of this
Security Instrument shall bind and benefic the successors and assigns of Lender and Borrower, subject to the provisions of
paragraph 16. Borrower's covenants and asrecments shall be joint and several. Any Borrower who co-signs this Security
Instrument but does not execute the Note: (a) is·co-signing this Security Instrument.only to mortgage, grant and convey that
Bon-ower's interest in·the Pror.erty under the tenns of this Security Instrument; (b)' is not personalty obligated to pay the
sums secured by this Security nstrument; and (c) agrees that Lender and any other Borrower may agree to extend, modi
forbear or make any accomm~datlons with regard to che tem,s ofthi~ Security lnsgi.lment or the Note without that Borrower s
                                                                                                                                fr,
consent.
       13. Notfec:s. Any notlce·to Borrower provided for in this Security lnslrument shall bo given by delivering it or by
malling it by first class mall unless applicable law requires use of another method. The notice shalt be directed to the
Property Address or any other address Borrower designate:i by notice to Lender. Any notice to Lender shall be given by .
first class mall to Lender's address stated herein or any other address Lender designates by notice to Borrower. Any notice
provided for in this Security Instrument shall be deemed to have been given to Borrower or Lender .when given as provided
m this paragraph.                         ·
       14, Governing Law; Severabillty. This Security Instrument shall be governed by federal law. In tho event that any
provision or clause of this Security·Instrument or the Note conflicts with applicable law, such connict shall not affect other
provisions of this Security Instrument or the Note which can be given effect without the connicting provision. To this end
the provisions of this Security Instrument and the Note arc declared to be severable. This instrument shall be subject to the
present regulations of Lendor, and to Its future regulations not inconsistent with the express provi11ions hereof. All powers
and agencies granted in this Instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights
and remedies provided in this instrument are cumulative to remedies provided by law.
       15. Borrower's Copy. Borro':_Yer acknowledges receipt of one conformed copy of the Note and of this Security
 Instrument.
        16. Transfer of the Property or a Deneflclal h1terest In Borrower. Jfall or any part of the Property or any interest
 In it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred (or If a beneficial
 interest in Borrower is sold or transferred and Borrower is not II natural person) without Lender's prior written consent,
 Lender may, at its option, require Immediate payment In full of all sums secured by this Security Instrument.
        17. NondlscrlmJnation. If Borrower intends to sell or rent the Property or any part of it and has obtained Lender's
 consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for the sale or
 r.ental of the Property or will otherwise make unavailable or deny the Property to anyone because of race, color, religion,
 sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as Illegal and hereby disclaims and wlJJ
 not comply with or attempt to enforce any restrictive covenants on dwelling relating to race, color, religion, sex, national
 origin, handicap, age or famllh1I status.
        18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this Security
 lnstrnment) mar, be sold one or more times without prior notice to Borrower. A sale lllflY result In a change In the entity
 (known as the' Loan Servicer") that collects monthly payments due under the Note and this Security Instrument. There
 also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given written notice of the change in accordance with paragraph I 3 above and applicable law.
The notice will state the name and address of the new Loan Servicer and the address to which payments should be made.
        19. Uniform Federal Non-Judfch1I Foreclosure. rr a unlfonn federal non-judicial foreclosure law applicable to
 foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in accordance
 with such federal procedure.
       20. Hazardous Substances. Borrower shall not cause or permit the presence, use, dlsposal, storage, or release of any
 hazardous subscances on or In the Property. The preceding se1\teneo shall not apply to the presence, use, or storage on the
 Property of small quantities of hazardous substances that are generally recognized to be appropriate to nonnal residential
 uses and to maintenance or the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
 Property~ is in violation of any federal, state, or local environmental law or regulation.
 lnilials tJffP-    __                                                                                                 Page 4 of 6




  0935343



                                                       EXHIBIT 2
     USDC IN/ND case 3:19-cv-00266 document 1-2 filed 04/03/19 page 5 of 7
                                   (                                                    (
 .

     Borrower shall promptly give Lender written notice of any investigntion, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any hazardous substance or environmental
law or regulation of which Borrower has actuul knowledge. If Borrower learns, or is notified by any governmental or
regulatory authority, that any removal or other remediation of any hazardous substance affectini the Property is necessary,
Borrower shall promptly take all nece,snry remedial actions in accordance with applicable environmental law and regula•
tions.
     As used In this paragraph "hazardous substances" arc those substances defined as toxic or hazardous s·ubstance!I by
environmental law and the following substances; gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials. As
used in this paragraph, "envifonmental law" means federal laws and regulations and laws and regulations of the jurisdiction
where tho Property Is located that relate to health, safety or environmental prot<:ction.
     21, Cross Collaterallzatlon. Default hereunder shall constitute default under any other real estate security instrument
held by Lendor and executed or assumed by Borrower, and default uudor any other such security instruntenl shall constitute
default hereunder.
     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
this instrument, or should the parties named as Borrower die or be declared incompet<:nt, or should any one or the parties
named as Borrower be discharged in bankruptcy or declared an insolvent or make an assi~nment for the benefit of creditors,
the Lender, at its option, with or without notice may: (a) declare the entire amount unpaid under the Note and any lndebt·
edness to the Louder hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reason-
ablci expenses for repair or maintenance of and take possession of, operate or rent the Property, (c) upon application by it
and production oftlus instrument1 withouc other evidence and without notice of hearing ofsala application, have a receiver
appointed for the Property, with tne usual powers ofreeeivers in like cases, (d) foreclose this Instrument 11s provided herein
or by law and (e) enforce any and all other rights and remedies provided herein or by present or future law.
     23. The proceeds of foreclosure sale shall be applied In the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with tho provisions hereof, (b) any prior liens required by law or a competent court to be
so paid, (c) the debt evidenced by the note and all Indebtedness to the Lender secured hereby, (d) inferior liens of record
required by law or a competent court to be so paid, (e) at the Lender's option, any other indebtedness of Borrower owing to
the Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or any part of the Property, the Lender and
Its agents may bid and purchase as a stranger and may pay the Lender's share of the purchase price by crediting such
amount 011 any debts of Borrower owing to the Lender, in the order prescribed above.
     24. Borrower agrees that the Lender will not be bound by any present or future state laws prescribing any statute of
limitations or limiting the conditions which the Lender may by regulation impose, including the interest rate it may charge,
as a condition of approving a transfer of the properly to a new Borrower. Borrower expressly waives the benefit of any such
state laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under state law, the benefit of all
state laws (a) providing for valuation, appraisal, homestead or exemption of the propeny, (b) prohibiting maintenance ofan
action for a deficiency judgment or limit mg the amount thereof or the time within which $UCh action may be brought, or (c)
allowlµg any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes, waives
and conveys all rights, Inchoate or consummate; of descent, dower, curtesy, and homestead.
      25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with
this Security Instrument, the covenants and agreements of each rider shall be Incorporated into and shall amend and supple-
ment the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument.
 [Check applicable box]
       D Condominium Rider             D Planned Unit Development Rider          D Other(s) [specify]


    BY SIONINO BELOW, Borrower accept$ and agrees to the terms and covennnts contained in pages I through 6 of this
Security Instrument and in any rider executed by Borrower and recorded wilh this Security lostrumcnt.


   ~ g' ~ -
• Shaun E.           Hayes                     Borrower
                                                            ,....,
.,...._ _ _ _ _ _ _ _ _ _ _ _ _ _......,_ _ _ _.(Seal)
•                                    Borrower



Initials   !!Jiff-                                                                                               Page S of6




                      -----------------. ·-· ---· --·




                                                     EXHIBIT 2
    USDC IN/ND case 3:19-cv-00266 document 1-2 filed 04/03/19 page 6 of 7
                                                   (                                                             (




                                                                        ACKNOWLEDGMENT

STATE OF INDIANA                                         ) }
            ~                                                  1111·
COUNTYOF                       ~ )                                 .



      Before me, _ _ _ _ _                       /f)~-~-~./__·_f_._~_~_;:c:=_C--.R,_~
                                                                               _________,                            11   Notary Public, this
             _ _ day of
---~-./;._/_/./                                           .4</, 4fv ,L._.JJ._~____9____________ and
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 11ck11owledgeo the execution of the annexed mortgage.


(SE)
          1'i
          I
              :,g~ ··--
           .~..;,..,;.;op,
                 ··· H
                                VICKI I<. NOLEN
                               St.Jncnnl!County
                                    .......,.                     •         ~                                                     Notary Public
           ''tii.i~"?.l      -\1y Comn,lcsiol1 Expires
               ,r..,.              July24,2014
                                                                          ~-~~~-                                                                  .
                                                                  CountyanSlate o f l l e s ~ r m ,                 under the penalties for parjUfYt
                                                                                                           that I have taken r~ascmable care to·
My commission expiros_ _                        __,~,_/?_,;z___~,,.~-/-,,,_Y
                                                                         _________                         redact aanh s!x~iai seourlty number In
                                                                                                           this document, unleos required by law.
•Print, 4IOl1tp Or ty~><Tlt• the names o/ the mortgagOT4 a,rd the notary /mt 6,neatl, /1,e/r Slgnatu\<tamo           .2t.~_\1 t n      ~ ,~1      lar cl:
Preparer•s Stafemcnt
The form of this Mortgage was prepared by tho Office of the General Counsel, United States Department of Agriculture and
the material In the blank sp11ces was insened by or under the direction o f : ~                                       ~
Steven K. Ba11ard                                                                                                }
{Name)                                                                                            (Slpatoro)
 USDA Rural Development                                                                            Steven K. Ba11.ard
(Adwcu)                                                                                            A         • 1 •
 100 Legacy Plaza West                                                                              rea Specia ist
 La Porte, IN 46350
   <.:;,- 'C' o..·,;i \- ,i,. <t- l., p,.._,~ r e. .... .s-
                                                                         I affirm, under the •:.-:·.·. :; : ·.

lnlllab       tl!l __                                                   for perjury, that I :~.c:·, · ·'·.
                                                                       reasonablr. caret,-. :·, · ·
                                                                       Social Securlt~, i~!·: .-,~ · '··
                                                                                                                                            Page 6 of6

                                                               tiocu!':1ent,       lt'/~c;-; : , . · ·


                                                               Jl



  09363-13




                                                                           EXHIBIT 2
 USDC IN/ND case 3:19-cv-00266 document 1-2 filed 04/03/19 page 7 of 7
                                                                  (




                                   Exhibit A
                              LEGAL DESCRIPTION
   Lot Numbered Forty-two (42) as shown on the recorded Plat ofTamarak Knolls, Section
   Three, recorded September 7, 2007 as Document N\1mber 073597.8, in the Office of the
   Recorder of St. Joseph County, Indiana.




                                               - - - - - - - - - - - - - -- -·-------




0936343




                                       EXHIBIT 2
11/12/2009 09:19   2193248317              LAPORTE
        USDC IN/ND case 3:19-cv-00266 document 1-3 COfiled
                                                        USDA
                                                           04/03/19 page 1 of 2PAGE 21/35




     Fotm RD 35S0-\2                              United   Sn.tes Deparone11t or Agriculture                             FoJTd Approved
     (Rev. 9-06)                                              Rural Housing Service                                  0MB No. 057S-Ol72

                                                                                                                  Account#
                                               SUBSIDY REPAYMENT AGREEMENT
     Only one agreement should be executed by lhc subject borrower for the S\lbjce1 property. The agreement is cQfflpletcd at the
     closing of the first Agency loan to the bm:roweT. regardless of whether or not they qnalify for p11yment assistance at that time.

     1. Asre<julrcd under ~cction S2l of the Housing Act of1949(42 U.S.C. 1490,). subsidy recdvedin accordance with a l~n
     und.ctsectk1n S02 of the t:{ousing Act oft 949 iuepayable to the Oovcrnment upon tke clispc,sition or nonoccupancy of the
     security p1nperty. Deferred mortgage paymenb are included a.~ subsidy undc:r this 11gteemcnt.
     2. Whe11 l fail to ocC\lpy or t[1ln&fer title to my home:, tecaptin·e is due. lf I ~fmancc or otherwise pay in full without tran,rer
     of title and eontinue to ocdllpy the property, the amount ofrecaptute wUI be calculated but: pll)'fflent of recapture can be
     deferred, interest tree, until the 13roperty is S1.1b!'.e(luently sold or vacstcd. If deferred, 1he Government mortgage can be
     subordinated brut will not be released nor the promissoi:y note s11tisfied wrtil the Government is paid in full. In situations
     where defcmlent of recapture is an option, ,ccapt\111: will be discounted 25% if paid ill full at time of 11Cttlemcm.

     3. CalC\llating Original Equity.
     For Sclf•Help laans, the market \lalue i!> the apptaised vslue as dctermioc:c;I at the time of loan approval/obliption, whi.eh is
     ~11bject to completion per plans and 5PCCifit:ations, If the ho\lsc is nol ultimately filmishcd under the Self-Help program, an
     amended agreement \1,ing the market vt1lue definition for 1111 other uansactions as 01ltlined below mmt be completed.

     For all other transactions, the marlcet -value is the lower of the:
              Sales price, cot1Structiort/rehabililation coRI, or total of these costs, whichever i, applic.ble
              OR
              Apprai,ed viluc as determined ,t the time of loan apptovaVobligation.

     lfthe applicant OWJ1s the building site free and dear or if 11T1 existing non-Agency debt on the site without a dwelling will not
     be refillancc:d with Agency funds, the roKkct val\lc will be the lower ofthe appndscd valve or the com,truction coirt plus the
     valve Qfthe site.

     Market value of propeny located at:
     205 Pepper Ridge Drive South
      North Liberty, IN                  46SS49252                         S 1)7,500.00

                                                                           s ______          i{eklby _ _ _ _ _ _ _ _ _ _ _ _ __
     Less Prior Lie115
                                                                           S                 Held by _ _ _ _ _ _ _ _ _ _ _ __
     Lt:5$ Subordillate Affordable   Housing Producb                       s
                                                                           $
                                                                                             Held by
                                                                                                     ------------
                                                                                             Held by _ _ _ _ _ _ _ _ _ _ __

     Lm Rural Development Single Family HO\lsiag Loans                     S 132,044.00
     Equals Original Eq1,1ity (lfnegative numberuse "0'~                   S O. 00

     Puccnt of Original Equity                                       S O , OO               "'
     (Determined. by dividing original equity by the ID11rkct value)       -.,c...'-----
     4. If all loans m not 5Ubject to recapture, or if all loans subject to recapture aie not being paid, the amount to be rcc,ptured is
     co.mputcd according to the following formula ..Oi\lide the balance ofloarui subject lo recaptute that arc bciilg psid by the balance
     of all open loans. Multiply the result by 100 to <leta:minc the percent of the outstanding balance of open loans being pidd.




                                                                  EXHIBIT 3
11/12/2009     09:19
       USDC IN/ND 2193248317              LAPORTE
                  case 3:19-cv-00266 document 1-3 COfiled
                                                       USDA04/03/19 page 2 of 2PAGE 22/35




       s.             months
                                                                    Avcage interest i::a.tc paid
                      loan                                  l.l        l.1        3.l        4.l      5.1       6.1
                      outstanding                 1%        2%         3          4%         S%       6%        7%    >7%
                        0. 59                     .50       .so        .50        .so        .44      .32       .22   .11
                       60 • 119                   .so       .so        .so        .49        .42      .31       .21   .l 1
                      120 - 179                   .so       .so        .so        .48        .40      .30       .20   .to
                      180 - 239                   .so       ..50       .49        .42        .36      .26       .18   .09
                      240 - 299                   .50        .50       ,46        .38        .33      ,24       .17   .09
                      300 • 359                   .so        .4S       .40        .34        .29      .21       .14   .09
                      360 &. up                   .47        .40       .36        .31        .26      .19       .13   .09

       6. Calculating .Rccaptwc
                Current Marketvahie
             LESS
                    Original amount of prior liens and sul;,ordinate affordable housing produci$,
                    RHS balance,
                    Reasonable closing costs,
                    Principal reduction at note rate,
                    Original equity {sr:c paragr.iph 3), and
                    Capital imp,:ovements (~ee 7 Cfil.l part 35SO).
             EQUALS
                 Appreciation nlue. (lfthis is a positive value:, continue.)
             TIMES
                 Percentage in paragraph 4 (if api,licabl.c),
                 Pcreentagc in paragillph 5, and
                 Return on borrowi:l'~ original equity ( 100% - peiw.ntage in p,11:ragraph 3).
             6QUALS
                    Value app~iation subject to rcci,ptme. Rer:iipture due equals the lcMcr of this figure or
                    the amount of subs.idy received.

        Borrower agrc(:l; to pay recapture in accordance with this agreement

                                                                                                    Date


                                                                                                    Date
                                                                                                            10-20-2009




                                                                   EXHIBIT 3
               USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 1 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 3:19cv266
                                                                    )
                 SHAUN E. HAYES, ET AL                              )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         SHAUN E. HAYES
                                         235 W. Lawrence Street
                                         Mishawaka, IN 46545




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 2 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv266

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 3 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 3:19cv266
                                                                   )
                 SHAUNE E. HAYES, et al                            )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BILLIE JO HAYES
                                         23671 Grove Street
                                         South Bend, IN 46628




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 4 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv266

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 5 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 3:19cv266
                                                                   )
                 SHAUN E. HAYES, ET AL                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         SCS Credit Corp.
                                         c/o JOHN M SMITH, Registered Agent
                                         900 E Colfax Ave., Ste 200
                                         South Bend, IN, 46617



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 6 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv266

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 7 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 3:19cv266
                                                                   )
                 SHAUN E. HAYES, ET AL                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FAMILY FOOT CARE CLINIC
                                         c/o Kathleen Toepp Neufoff, DPM, Registered Agent
                                         727 E. Jefferson Blvd.
                                         South Bend, IN 46617




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 8 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv266

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 9 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 3:19cv266
                                                                    )
                      SHAUN E. HAYES                                )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Federal Home Loan Bank of Indianapolis
                                         Attn: Highest Executive Officer
                                         8250 Woodfield Crossing Blvd.
                                         Indianapolis, IN 46240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                USDC IN/ND case 3:19-cv-00266 document 1-4 filed 04/03/19 page 10 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv266

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 3:19-cv-00266 document 1-5 filed 04/03/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   UNITED STATES OF AMERICA                                                                      SHAUN E. HAYES, ET AL

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Saint Joseph
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   04/02/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
